UBS Boston Coal ConferenceDecember 1, 2009 Ben Hatfield President & Chief Executive Officer Forward-Looking Statement nStatements in this press release that are not historical facts are forward-looking statements within the “safe harbor” provision of the PrivateSecurities Litigation Reform Act of 1995 and may involve a number of risks and uncertainties. We have used the words “anticipate,” “believe,”“could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project” and similar terms and phrases, including references to assumptions, toidentify forward-looking statements. These forward-looking statements are made based on expectations and beliefs concerning future eventsaffecting us and are subject to various risks, uncertainties and factors relating to our operations and business environment, all of which are difficultto predict and many of which are beyond our control, that could cause our actual results to differ materially from those matters expressed in orimplied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from ourforward-looking statements: market demand for coal, electricity and steel; availability of qualified workers; future economic or capital marketconditions; weather conditions or catastrophic weather-related damage; our production capabilities; consummation of financing, acquisition ordisposition transactions and the effect thereof on our business; a significant number of conversions of our convertible senior notes prior to maturity;our plans and objectives for future operations and expansion or consolidation; our relationships with, and other conditions affecting, our customers;availability and costs of key supplies or commodities, such as diesel fuel, steel, explosives and tires; availability and costs of capital equipment;prices of fuels which compete with or impact coal usage, such as oil and natural gas; timing of reductions or increases in customer coalinventories; long-term coal supply arrangements; reductions and/or deferrals of purchases by major customers; risks in or related to coal miningoperations, including risks related to third-party suppliers and carriers operating at our mines or complexes; unexpected maintenance andequipment failure; environmental, safety and other laws and regulations, including those directly affecting our coal mining and production, andthose affecting our customers’ coal usage; ability to obtain and maintain all necessary governmental permits and authorizations; competitionamong coal and other energy producers in the United States and internationally; railroad, barge, trucking and other transportation availability,performance and costs; employee benefit costs and labor relations issues; replacement of our reserves; our assumptions concerning economicallyrecoverable coal reserve estimates; availability and costs of credit, surety bonds and letters of credit; title defects or loss of leasehold interests inour properties which could result in unanticipated costs or inability to mine these properties; future legislation and changes in regulations orgovernmental policies or changes in interpretations thereof, including with respect to safety enhancements and environmental initiatives relating toglobal warming;impairment of the value of our long-lived and deferred tax assets; our liquidity, including the ability to adhere to financialcovenants related to our borrowing arrangements, results of operations and financial condition; adequacy and sufficiency of our internal controls;and legal and administrative proceedings, settlements, investigations and claims and the availability of related insurance coverage. nYou should keep in mind that any forward-looking statement made by us in this presentation or elsewhere speaks only as of the date on which the statements were made. See also the “Risk Factors” in our 2008 Annual Report on Form 10-K and in subsequent filings on Form 10-Q, all of whichare currently available on our website at www.intlcoal.com. New risks and uncertainties arise from time to time, and it is impossible for us to predictthese events or how they may affect us or our anticipated results. We have no duty to, and do not intend to, update or revise the forward-lookingstatements in this presentation , except as may be required by law. In light of these risks and uncertainties, you should keep in mind that anyforward-looking statement made in this presentation might not occur. All data presented herein is as of December 1, 2009 unless otherwise noted. UBS Boston Conference, December 1, 2009 2 Highlights of ICG nStrong operating presence in 3 of 4 largest US coal-producingregions - Central Appalachia, Northern Appalachia, & IL Basin nExtensive coal reserve holdings with 63% ownership position nFavorable contracted sales position nMetallurgical sales projected to double in 2010 nPlanned production growth is primarily from permittedunderground mines with less exposure to environmental issues n100% union-free workforce nSolid balance sheet with minimal long-term legacy liabilities Summary Statistics Market capitalization1:$700.0million Coal reserves:1.0 billion tons Reserve life:Approximately 58 yrs Employees:2,600 2009 tons sold2:17.3 to 17.5 million 2009 tons produced2:16.4 to 16.6 million 1Market capitalization is based on 155.2 million shares outstanding and a stock price of $4.51 as of November 25, 2009. 2Management’s estimate as of October 28, 2009 UBS Boston Conference, December 1, 2009 3 §13 active mining complexes - 8 in Central Appalachia, 4 inNorthern Appalachia, and 1 in Illinois Basin Operating Strengthand Diversity ICG Illinois Illinois Kentucky Beckley Virginia MD East Kentucky Flint Ridge Hazard Knott County Raven Eastern Buckhannon Sentinel Tygart Valley #1 Vindex Current Operations Future Operations Powell Mountain Pennsylvania Indiana Ohio UBS Boston Conference, December 1, 2009 4 High-Caliber Reserve Base(As of September 30, 2009) 37% Leased 96 million tons met 273 million tons steam 63% Owned 232 million tons met 399 million tons steam Geographic Distribution ofReserves Reserve Ownership Reserves by Method 11% Surface 89% Underground 37% IL Basin 37% NAPP 26% CAPP §ICG controls 1.0 billion tons of high-quality reserves that areprimarily high-BTU, low-sulfur steam and metallurgical coal §Largest reserve ownership position among publicly traded peers §~200 million permitted tons; 162 million underground UBS Boston Conference, December 1, 2009 5 Large Met QualityReserve Position*(As of September 30, 2009) 52% Met
